             Case 3:20-cv-02731-VC Document 5-7 Filed 04/20/20 Page 1 of 9




 1   WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
     wfreeman@aclunc.org                              Public Defender
 2   SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
     sriordan@aclunc.org                              Chief Attorney
 3   ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
     asalceda@aclunc.org                              genna.beier@sfgov.org
 4   AMERICAN CIVIL LIBERTIES UNION                   EMILOU H. MACLEAN (CA SBN 319071)
     FOUNDATION OF NORTHERN                           emilou.maclean@sfgov.org
 5   CALIFORNIA                                       FRANCISCO UGARTE (CA SBN 241710)
     39 Drumm Street                                  francisco.ugarte@sfgov.org
 6   San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
     Telephone: (415) 621-2493                        SAN FRANCISCO
 7   Facsimile: (415) 255-8437                        555 Seventh Street
                                                      San Francisco, CA 94103
 8   Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
     Additional Counsel Listed on Following Page      Fax: 415-553-9810
 9

10                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION

12

13   ANGEL DE JESUS ZEPEDA RIVAS,                        CASE NO.
     BRENDA RUIZ TOVAR, LAWRENCE
14   MWAURA, LUCIANO GONZALO                             [PROPOSED] TEMPORARY
     MENDOZA JERONIMO, CORAIMA                           RESTRAINING ORDER
15   YARITZA SANCHEZ NUÑEZ, JAVIER
     ALFARO, DUNG TUAN DANG,
16
                            Petitioners-Plaintiffs,
17
                          v.
18
     DAVID JENNINGS, Acting Director of the
19   San Francisco Field Office of U.S. Immigration
     and Customs Enforcement; MATTHEW T.
20   ALBENCE, Deputy Director and Senior
     Official Performing the Duties of the Director
21   of the U.S. Immigration and Customs
     Enforcement; U.S. IMMIGRATION AND
22   CUSTOMS ENFORCEMENT; GEO GROUP,
     INC.; NATHAN ALLEN, Warden of Mesa
23   Verde Detention Facility,

24                      Respondents-Defendants.

25

26

27

28
                            [PROPOSED] TEMPORARY RESTRAINING ORDER
             Case 3:20-cv-02731-VC Document 5-7 Filed 04/20/20 Page 2 of 9




 1   BREE BERNWANGER* (NY SBN 5036397)            MARTIN S. SCHENKER (SBN 109828)
     bbernwanger@lccrsf.org                       mschenker@cooley.com
 2   TIFANEI RESSL-MOYER (SBN 319721)             COOLEY LLP
     tresslmoyer@lccrsf.org                       101 California Street, 5th Floor
 3   HAYDEN RODARTE (SBN 329432)                  San Francisco, CA 94111
     hrodarte@lccrsf.org                          Telephone: (415) 693-2000
 4   LAWYERS’ COMMITTEE FOR                       Facsimile: (415) 693-2222
     CIVIL RIGHTS OF
 5   SAN FRANCISCO BAY AREA                       TIMOTHY W. COOK (Mass. BBO# 688688)*
     131 Steuart St #400                          tcook@cooley.com
 6   San Francisco, CA 94105                      FRANCISCO M. UNGER (Mass. BBO#
     Telephone: (415) 814-7631                    698807)*
 7                                                funger@cooley.com
     JUDAH LAKIN (SBN 307740)                     COOLEY LLP
 8   judah@lakinwille.com                         500 Boylston Street
     AMALIA WILLE (SBN 293342)                    Boston, MA 02116
 9   amalia@lakinwille.com                        Telephone: (617) 937-2300
     LAKIN & WILLE LLP                            Facsimile: (617) 937-2400
10   1939 Harrison Street, Suite 420
     Oakland, CA 94612
11   Telephone: (510) 379-9216
     Facsimile: (510) 379-9219
12
     JORDAN WELLS (SBN 326491)
13   jwells@aclusocal.org
     STEPHANIE PADILLA (SBN 321568)
14   spadilla@aclusocal.org
     AMERICAN CIVIL LIBERTIES UNION
15   FOUNDATION OF SOUTHERN CALIFORNIA
     1313 West Eighth Street
16   Los Angeles, CA 90017
     Telephone: (213) 977-9500
17   Facsimile: (213) 977-5297

18                              Attorneys for Petitioners-Plaintiffs
                         *Motion for Admission Pro Hac Vice Forthcoming
19

20

21

22

23

24

25

26

27

28
                           [PROPOSED] TEMPORARY RESTRAINING ORDER
              Case 3:20-cv-02731-VC Document 5-7 Filed 04/20/20 Page 3 of 9




 1                                        [PROPOSED] ORDER

 2          Upon review of Plaintiffs-Petitioners’ Motion for Temporary Restraining Order, the

 3   Class Petition for Habeas Corpus and Class Complaint for Declaratory and Injunctive Relief, all

 4   supporting exhibits, and any response filed by Defendants, Plaintiffs’ Motion for Temporary

 5   Restraining Order is GRANTED. Pursuant to Rule 65 of the Federal Rules of Civil Procedure

 6   and Civil L. R. 65-1, the Court orders as follows:

 7

 8                             TEMPORARY RESTRAINING ORDER

 9     The Court concludes that Plaintiffs-Petitioners have met their burden of showing: (1) a

10   likelihood of success on the merits of their claim under the Due Process Clause of the Fifth

11   Amendment; (2) that the continued detention of Class members under current conditions of

12   detention at Mesa Verde ICE Processing Facility and the Yuba County Jail is causing and will

13   cause irreparable harm to Class members absent a temporary restraining order; (3) that the

14   balance of equities weighs in Plaintiffs-Petitioners’ favor; and (4) that the public interest favors

15   granting the motion. Accordingly, a temporary restraining order pursuant to Federal Rule of

16   Civil Procedure 65 and the inherent equitable powers of this Court is warranted.

17     1. The Court HEREBY DECLARES that conditions of confinement for all members of the

18         provisionally certified class, namely, all individuals held as detainees of United States

19         Immigration and Customs Enforcement (ICE) at the Mesa Verde ICE Processing Facility

20         and the Yuba County Jail, are currently unconstitutional under the Fifth Amendment

21         because they do not permit social distancing as necessary to minimize the risk of

22         infection with COVID-19.

23     2. It is hereby ORDERED THAT:

24             a. Within 72 hours from the date of this Order, Defendants shall obtain from every

25                 member of the provisionally certified class the address at which they would reside

26                 if released and contact information for a responsible adult with whom they would

27                 reside at that location, if any, using Form A, attached hereto as Exhibit A;

28
                                                1
                              [PROPOSED] TEMPORARY RESTRAINING ORDER
     Case 3:20-cv-02731-VC Document 5-7 Filed 04/20/20 Page 4 of 9




 1
     b. Within 72 hours from the date of this Order, Defendants shall begin providing the
 2
        Court and Plaintiffs’ counsel with the information obtained pursuant to the
 3
        preceding paragraph, as well as the following information about each individual
 4
        currently detained at Mesa Verde and the Yuba County Jail: name, A number,
 5
        age, and current medical conditions. Defendants shall provide such information
 6
        at a rate of 25 class members per day, in a spreadsheet or comparable searchable
 7
        format (hereinafter “spreadsheet information”).
 8
     c. Within 72 hours from the date of this Order, Defendants shall provide to each
 9
        class member a copy of their individual alleged age and current medical
10
        conditions, using Form B, attached hereto as Exhibit B, or any substitute form
11
        mutually agreed-to by Defendants and Plaintiffs’ counsel. Each class member
12
        shall immediately be given an opportunity to report any alleged errors to the
13
        Court and Plaintiffs’ counsel using Form B. Within 24 hours of receiving any
14
        such forms back from class members, Defendants shall provide Plaintiffs’ counsel
15
        and the Court any forms on which class members have alleged errors.
16
     d. Within 24 hours from the date of this Order, Defendants shall distribute notice to
17
        the class, to be furnished by Plaintiffs’ counsel, advising all class members of a
18
        phone number and email address at which they can reach Plaintiffs’ counsel.
19
        Defendants shall post the notice prominently in all dorms or other housing units,
20
        as well as all rooms where telephones or computers are available for class
21
        members’ use, and ensure the availability of facilities for free and confidential
22
        telephone calls between class members and class counsel.
23
     e. Defendants shall ensure that the forms and class notice provided to class members
24
        are translated, either orally at the time they are provided or in writing, so that
25
        class members receive the forms in a language they understand.
26

27

28
                                    2
                  [PROPOSED] TEMPORARY RESTRAINING ORDER
              Case 3:20-cv-02731-VC Document 5-7 Filed 04/20/20 Page 5 of 9




 1
               f. Beginning 72 hours from the date of this Order, this Court shall consider, on an
 2
                   expedited basis, individual applications for release filed under this Order by class
 3
                   counsel, as follows:
 4
                       i. Each application should provide the information set forth in subparagraphs
 5
                          2.a-c above and any other relevant information, and should not exceed two
 6
                          pages (excluding any supporting documentation) absent exceptional
 7
                          circumstances;
 8
                      ii. Defendants may respond to each application in 24 hours, but such
 9
                          responses shall not exceed two pages (excluding any supporting
10
                          documentation), absent exceptional circumstances;
11
                      iii. Replies in support of applications shall be limited to one page (excluding
12
                          any supporting documentation);
13
               g. No security shall be required.
14

15
                                     ORDER TO SHOW CAUSE
16
           Defendants are ordered to show cause before this Court why a preliminary injunction
17
     should not issue requiring Defendants to allow Plaintiffs to be and remain released as ordered
18
     herein. The hearing on the order to show cause will be held on ______________________ at
19
     ______________________.
20

21
     IT IS SO ORDERED.
22

23
     Dated this ___ day of April 2020                    __________________________
24
                                                         United States District Judge
25

26

27

28
                                               3
                             [PROPOSED] TEMPORARY RESTRAINING ORDER
Case 3:20-cv-02731-VC Document 5-7 Filed 04/20/20 Page 6 of 9




     EXHIBIT A
                 Case 3:20-cv-02731-VC Document 5-7 Filed 04/20/20 Page 7 of 9

                      IMPORTANT NOTICE ABOUT RELEASE FROM
              MESA VERDE AND YUBA COUNTY JAIL DURING THE COVID-19 PANDEMIC

This form allows any detainee at Mesa Verde ICE Processing Facility (“Mesa Verde”) and Yuba County Jail
(“Yuba”) to be considered for release due to the COVID-19 pandemic.

In Zepeda Rivas v. Jennings, Case No. ____________ (N.D. Cal.), a federal court has decided that, under the
United States Constitution, people at Mesa Verde and Yuba must be given enough space to maintain six feet of
“social distance” at all times. The court found that keeping people in more crowded conditions creates a
substantial risk of being infected with COVID-19 (the coronavirus).

Under the Court’s order, anyone detained at Mesa Verde and Yuba can request release through submission of
this Form until Mesa Verde and Yuba have lowered their population enough to permit six feet of social
distancing between all detainees.

To be considered for release through the lawsuit, you must provide the information requested below. Your
response will be provided to the Court, the Government, and attorneys who represent the Mesa Verde and Yuba
detainees in this case. If any of your information changes after you respond, you must complete a new form
with your updated information.1

If you do NOT want to be considered for release, do not fill out this form.



NAME:                                                       A NUMBER:

BIRTH DATE:

PROVIDE THE ADDRESS WHERE YOU WOULD LIVE IF RELEASED (PLEASE INCLUDE STREET
ADDRESS, APT. NUMBER, CITY, AND STATE)




PROVIDE CONTACT INFORMATION FOR ONE ADULT YOU WOULD RESIDE WITH AT THAT
LOCATION, IF ANY:




I declare under penalty of perjury that the foregoing is true and correct.

DATE:                          SIGNED:


1
  If you have questions about this form, you can contact the attorneys who brought this lawsuit at
____[NUMBER] or by email at ____ [EMAIL]. Note that even if you contact them, you will not be considered
for release unless you submit this form.
Case 3:20-cv-02731-VC Document 5-7 Filed 04/20/20 Page 8 of 9




      EXHIBIT B
                 Case 3:20-cv-02731-VC Document 5-7 Filed 04/20/20 Page 9 of 9

 FORM B – GOVERNMENT’S SUBMISSION IN RESPONSE TO YOUR REQUEST FOR RELEASE
    FROM MESA VERDE OR YUBA COUNTY JAIL DURING THE COVID-19 PANDEMIC

This form concerns your request to be considered for release due to the COVID-19 pandemic.

The Government has provided the following information about you to the Court. (Additional information may
be attached to this form). The Court will consider this information in deciding your application for release:

NAME:

A NUMBER:

AGE:

CURRENT MEDICAL CONDITIONS:


If you think any of this information is incorrect, please complete the form below.


There are errors in the following information provided about me (Circle all that apply):

NAME           A NUMBER              AGE             MEDICAL CONDITIONS

The correct information is:




DATE:                         SIGNED:
